People v Bell (2014 NY Slip Op 07678)





People v Bell


2014 NY Slip Op 07678


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

THOMAS A. DICKERSON, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2012-11174
 (Ind. No. 10221/12)

[*1]The People of the State of New York, respondent,
vMontell Bell, appellant.


Seymour W. James, Jr., New York, N.Y. (Désirée Sheridan of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, William H. Branigan, and Adam K. Brody of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Camacho, J., at plea; Kron, J., at sentence), rendered October 17, 2012, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing (Camacho, J.), of that branch of the defendant's omnibus motion which was to suppress identification testimony.
ORDERED that the judgment is affirmed.
Under the circumstances of this case, the defendant's purported waiver of his right to appeal was invalid (see People v Lopez, 6 NY3d 248; People v Brown, _____ AD3d _____, 2014 NY Slip Op 06101 [2d Dept 2014]). However, contrary to the defendant's contention, there is no basis in this record to conclude that the Supreme Court erred as a matter of law in denying that branch of the defendant's omnibus motion which was to suppress identification testimony (see People v Boyer, 6 NY3d 427; People v Mendoza, 82 NY2d 415, 421; People v Wharton, 74 NY2d 921, 923).
DICKERSON, J.P., LEVENTHAL, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court